DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 10-16, 18, 19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marty et al. (USPAPN 2003/0073518).
Regarding claim 1, Marty et al. (USPAPN 2003/0073518) discloses:
a plurality of processor-executable instructions configured for processing video data (see para [36], computer program), the video data comprising a plurality of frames of a person performing the basketball jump shot with a basketball (see para [59] and [60], capturing video frames of a player making a jump shot), the instructions being resident on a non-transitory computer-readable storage medium (see para [36], a medium storing the computer program) and being configured, upon execution by a processor, to:
perform pixel processing on a plurality of the frames of the video data (see para [58] and [112], processing the video frames including pixels) to
(1) determine whether the basketball jump shot resulted in the basketball going through a hoop as a made shot based on pixels within one or more frames of the video data that depicts the basketball relative to the hoop (see para [58] and [76], tracking a basketball from the release state of the jump shot to a hoop, while recording “made shots” and “missed shots”),
(2) determine metric data for the basketball jump shot, wherein the metric data comprises at least two members of the group consisting of
(i) data relating to a knee bend for the basketball jump shot based on pixels within one or more frames of the video data that depict the person in a base phase of the basketball jump shot,
(ii) data relating to a release point for the basketball jump shot based on pixels within one or more frames of the video data that depict the person in a release phase of the basketball jump shot (see para [58] and [60], determining release data, such as the “initial state 105 of the trajectory shortly after the ball leaves the shooter’s hand” and the “release point floor position”), and
(iii) data relating to an arc angle for the basketball jump shot based on pixels within a plurality of frames of the video data that depict the basketball in flight (see fig 2, determining a trajectory of the ball forming an arc angle); and
repeat the pixel processing for a plurality of basketball jump shots by the person to thereby track the made shots and the metric data for the plurality of basketball jump shots by the person (see para [76], repeating said determining of the release data and trajectory, and tracking the basketball from the release state of jump shots to the hoop).
Regarding claim 7, Marty further discloses wherein the metrics data comprises the release point data and the arc angle data (see rejection of claim 1, the release data and the trajectory of the ball).
	Regarding claim 10, Marty further discloses the plurality of processor-executable instructions are embodied by a mobile application for download onto a smart phone or tablet computer (see para [81], a portable computer with applications connected to the Internet).
	Regarding claim 11, Marty further discloses wherein the mobile application is configured to obtain the video data from a camera on the smart phone or tablet computer (see para [118], a camera integrated with the portable computer)
	Regarding claim 12, Marty discloses everything claimed as applied above (see rejection of claim 1).
	Regarding claim 13, Marty further discloses wherein the processor comprises a plurality of processors (see para [108], multiple computers simultaneously connected).
	Regarding claim 14, Marty discloses everything claimed as applied above (see rejection of claim 1).
	Regarding claim 15, Marty further discloses a camera for cooperation with the processor, the camera configured to generate the video data (see para [21], [81], and [118], a camera connected to a portable computer enclosed in a mobile device housing).
	Regarding claim 16, Marty further discloses wherein the processor and the camera are part of a mobile device (see rejection of claim 15, the camera enclosed in the mobile device housing).
	Regarding claim 18, Marty further discloses wherein the processor comprises a plurality of processors (see para [108], multiple computers simultaneously connected).
	Regarding claim 19, Marty further discloses wherein the processor is part of a server (see para [110], remote servers).
Regarding claim 21, Marty further discloses wherein the metric data comprises the release point data and the arc angle data (see rejection of claims 1 and 14, the release data and the trajectory of the ball).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Marty in view of Marty et al. (USPAPN 2014/0301600), hereinafter, referenced as Marty2.
Regarding claim 17, Marty discloses everything claimed as applied above (see rejection of claim 16), however, does not disclose wherein the mobile device comprises a smart phone.
In a similar field of endeavor of analyzing a basketball jump shot in video frames and providing feedbacks for training purposes, Marty2 discloses wherein the mobile device comprises a smart phone (see para [71] and [128], a smart phone with processors and a camera).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Marty with Marty2, and provide a smart phone with processors and a camera, as disclosed by Marty2, for the purpose of further accessing accelerometer data collected from the smart phone (see marty2 para [22] and [31]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of Holohan (USPN 9,589,207). Although the claims at issue are not identical, they are not patentably distinct from each other.
For example, regarding claim 1, Holohan discloses:
a plurality of processor-executable instructions configured for processing video data, the video data comprising a plurality of frames of a person performing the basketball jump shot with a basketball, each frame comprising a plurality of pixels, the instructions being resident on a non-transitory computer-readable storage medium and being configured (see Holohan claim 1, “a plurality of processor-executable instructions configured for processing video data, the video data comprising a plurality of frames of a person performing the basketball jump shot, the instructions being resident on a non-transitory computer-readable storage medium” and “process pixels”), upon execution by a processor, to:
perform pixel processing on a plurality of the frames of the video data (see Holohan claim 1 “process pixels”) to:
(1) determine whether the basketball jump shot resulted in the basketball going through a hoop as a made shot based on pixels within one or more frames of the video data that depicts the basketball relative to the hoop (see Holohan claim 8, “maintain data indicative of whether the basketball jump shots went through the basketball hoop”),
(2) determine metric data for the basketball jump shot, wherein the metric data comprises at least two members of the group consisting of (i) data relating to a knee bend for the basketball jump shot based on pixels within one or more frames of the video data that depict the person in a base phase of the basketball jump shot, (ii) data relating to a release point for the basketball jump shot based on pixels within one or more frames of the video data that depict the person in a release phase of the basketball jump shot, and (iii) data relating to an arc angle for the basketball jump shot based on pixels within a plurality of frames of the video data that depict the basketball in flight (see Holohan claims 1, 6, 10, and 38, “process pixels” to “determine a deviation” repeatedly for multiple “basketball jump shots”, such as “a release point too low deviation” and “without enough knee bend”, and to further “compute an arc”); and
repeat the pixel processing for a plurality of basketball jump shots by the person to thereby track the made shots and the metric data for the plurality of basketball jump shots by the person (see Holohan claims 8, 10, and 38, “repeat […] the processing operation, […] the deviation determination operation”, wherein such deviation includes the “a release point too low deviation” and “without enough knee bend”, to thereby “correlate the determined deviations for the basketball jump shots with respect to the data indicative of whether the basketball jump shots went through the basketball hoop).

Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of Holohan (USPN 11,227,150), hereinafter, referenced as Holohan2. Although the claims at issue are not identical, they are not patentably distinct from each other.
	For example, regarding claim 1, Holohan2 discloses:
a plurality of processor-executable instructions configured for processing video data, the video data comprising a plurality of frames of a person performing the basketball jump shot with a basketball, each frame comprising a plurality of pixels, the instructions being resident on a non-transitory computer-readable storage medium and being configured (see Holohan2 claim 1, “a plurality of processor-executable instructions configured for processing video data, the video data comprising a plurality of frames of a person performing the basketball jump shot, the instructions being resident on a non-transitory computer-readable storage medium” and “process pixels”), upon execution by a processor, to:
perform pixel processing on a plurality of the frames of the video data (see Holohan2 claim 1, “process pixels”) to:
(1) determine whether the basketball jump shot resulted in the basketball going through a hoop as a made shot based on pixels within one or more frames of the video data that depicts the basketball relative to the hoop (see Holohan2 claim 1, “process pixels in the plurality of the frames to determine whether the basketball jump shot resulted in the basketball going through a hoop as a made shot”),
(2) determine metric data for the basketball jump shot, wherein the metric data comprises at least two members of the group consisting of (i) data relating to a knee bend for the basketball jump shot based on pixels within one or more frames of the video data that depict the person in a base phase of the basketball jump shot, (ii) data relating to a release point for the basketball jump shot based on pixels within one or more frames of the video data that depict the person in a release phase of the basketball jump shot (see Holohan2 claim 1, “process pixels in the determined base phase frame to determine data relating to a knee bend for the basketball jump shot” and “process pixels in the determined release phase frame to determine data relating to a release point for the basketball jump shot”), and
(iii) data relating to an arc angle for the basketball jump shot based on pixels within a plurality of frames of the video data that depict the basketball in flight (see Holohan2 claim 8, “determine data relating to an arc angle for the basketball jump shot”); and
repeat the pixel processing for a plurality of basketball jump shots by the person to thereby track the made shots and the metric data for the plurality of basketball jump shots by the person (see Holohan2 claim 1, “repeat […] the process operation relating to knee bend data, the process operation relating to release point data, and the process operation relating to the made shot determination for a plurality of basketball jump shots to thereby track the made shots, the knee bend, and the release point data” and see Holohan2 claim 8, “repeat the process operation relating to arc angle data for the plurality of basketball jump shots by the person to thereby also track the arc angle data for the plurality of basketball jump shots by the person”).

Allowable Subject Matter
Claims 2-6, 8, 9, 20, and 22 are dependent upon a rejected base claim and rejected on the ground of nonstatutory double patenting rejection only. These claims would be allowable upon approval of a Terminal Disclaimer, if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding claims 2-6, 8, 9, 20, and 22, Marty and Marty2 do not disclose the recited subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Soo Jin Park/Primary Examiner, Art Unit 2668